DETAILED ACTION

This office action is in regards to a 371 application filed September 24, 2021 claiming priority to PCT/JP2020/012795 filed March 23, 2020 and foreign application JP2019-058158 filed March 26, 2019.  Claims 4-7 are new.  Claims 1-3 have been cancelled without prejudice. Claims 1-3 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP2003-138122A). 
Nakajima et al.  [claims; examples] discloses an exterior material for a motor vehicle, which comprises 50-90 parts by weight of a polycarbonate resin (A), 5-45 parts by weight of a graft polymer (B) obtained by graft polymerizing a monomer mixture comprising an aromatic vinyl monomer and a vinyl 
Nakajima et al. does not explicitly disclose the MFR of the polycarbonate resin Calibre 200-20 or the weight average molecular weight and MFR of the styrene-acrylonitrile copolymer (C-1), but the polycarbonate resin Calibre 200-20 has a viscosity average molecular weight of 19,000, and therefore has a MFR of approximately 30, and in view of the amount of a chain transfer agent used when polymerizing the styrene- acrylonitrile copolymer (C-1) and the styrene/acrylonitrile ratio therein, it is considered that this polymer has a weight average molecular weight of less than 100,000 and a MFR within the range 250-300, and there is therefore one of ordinary skill in the art would find with a reasonable expectation that the resin composition disclosed in Nakajima et al. will satisfy the weight average molecular weight and MFR ratio of the vinyl (styrene)-based copolymer set forth in claim 1 of the instant application. Therefore, the instant application is disclosed in Nakajima et al. or could have been easily invented by one of ordinary skill in the art on the basis of the invention disclosed in Nakajima et al..

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (WO2018/083975 A1) in view of Sato et al. (JP2011-195815A) and Shibata et al. (JP2006-169461A) cited in the ISR.
Ueda et al.  [claims; 0001, 0104-0105; examples] discloses a thermoplastic resin composition which is obtained by blending a polycarbonate resin (I), a graft copolymer (II), a vinyl copolymer (III) obtained by copolymerizing at least an aromatic vinyl monomer and a vinyl cyanide monomer, and a plate-shaped inorganic filler (V), wherein the graft copolymer (II) is either a graft copolymer (II-1) obtained by graft polymerizing a monomer mixture containing at least an aromatic vinyl monomer and a vinyl 
In addition, the examples section discloses a thermoplastic resin composition obtained by blending a polycarbonate resin (1-2) having a viscosity average molecular weight of 18,000; a graft copolymer (II); a vinyl copolymer (III-1) having an intrinsic viscosity of 0.42 dl/g, which is obtained through suspension polymerization of a monomer mixture comprising 76 wt% of styrene and 24 wt% of acrylonitrile; talc or wellastonite as the inorganic filler (V); and a phosphorus acid ester or phosphoric acid ester as the phosphorus compound.
Here, in view of the monomer composition and intrinsic viscosity thereof, it is considered that the vinyl copolymer (III-1) having an intrinsic viscosity of 0.42 dl/g, which is obtained through suspension polymerization of a monomer mixture comprising 76 wt% of styrene and 24 wt% of acrylonitrile, has a weight average molecular weight of approximately 90,000-100,000 and a MFR of approximately 250-300, and there is therefore a high probability that the thermoplastic resin composition disclosed in the examples section in Ueda et al. will satisfy the weight average molecular weight and MFR ratio of the vinyl (styrene)-based copolymer set forth in claim 1 of the instant application.

However, Sato et al. [0001, 0008, 0011, 0062-0068; examples] discloses a resin composition for molding, which addresses problems such as heat resistance and appearance, discloses adding a phosphorus-based compound in order to achieve excellent thermal stability, indicates that examples of the phosphorus-based compound include phosphite-based compounds and phosphate-based compounds, and indicates that the blending quantity of the phosphorus-based compound is 0.01-10 parts by weight relative to a total of 100 parts by weight of resin.
Furthermore, Shibata et al. [0001, 0034] discloses a thermoplastic resin composition which contains a polycarbonate and which addresses problems such as impact resistance, molding processing properties and appearance of a molded article, and indicates that a phosphorus-based stabilizer achieves the effects of preventing oxidation of a resin, neutralizing alkali metal components remaining in a resin and suppressing hydrolysis of the polycarbonate. Therefore, a person skilled in the art could easily use a phosphorus-based stabilizer such as a phosphate-based compound at a quantity of 0.01-10 parts by weight relative to a total of 100 parts by weight of resin in the invention disclosed in Ueda et al.  in order to prevent oxidation of a resin, neutralize alkali metal components remaining in a resin and suppressing hydrolysis of a polycarbonate.
In addition, because it is obvious that the appearance of a molded article would be improved by preventing oxidation of a resin, neutralizing alkali metal components remaining in a resin and suppressing hydrolysis of a polycarbonate by means of a phosphorus-based stabilizer, one of ordinary skill in the art would find obvious that it cannot be said that the effect achieved by the instant invention goes beyond what a person skilled in the art could foresee from Ueda et al.  and Sato et al. and Shibata et al..

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763